Case 14-12575        Doc 50     Filed 04/16/19     Entered 04/16/19 12:49:14          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 12575
         Charlynn G McClinton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/04/2014.

         2) The plan was confirmed on 07/30/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/19/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/08/2018.

         5) The case was Completed on 12/17/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $20,696.99.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-12575             Doc 50         Filed 04/16/19    Entered 04/16/19 12:49:14                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $30,651.60
           Less amount refunded to debtor                                $784.56

 NET RECEIPTS:                                                                                          $29,867.04


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,343.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,202.55
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $5,545.55

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Account Control Systems, Inc            Unsecured         106.62           NA              NA            0.00        0.00
 Advocate Christ Medical                 Unsecured         500.00           NA              NA            0.00        0.00
 America's Financial Choice Inc          Unsecured      2,191.00       2,191.11        2,191.11        219.11         0.00
 Archerfield Funding LLC                 Unsecured      1,500.00            NA              NA            0.00        0.00
 Ars Inc                                 Unsecured         142.00           NA              NA            0.00        0.00
 AT&T Mobility II LLC                    Unsecured      1,544.00       1,543.59        1,543.59        154.36         0.00
 Carol Wright Gifts, Dr. Leonard's       Unsecured          80.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured      1,100.00       1,439.60        1,439.60        143.96         0.00
 Comenity Bank/Dots                      Unsecured         449.00           NA              NA            0.00        0.00
 Commonwealth Edison Company             Unsecured         450.00        377.94          377.94          37.79        0.00
 Crdtonebnk                              Unsecured         666.00           NA              NA            0.00        0.00
 Dr Leonards/Carol Wrig                  Unsecured         106.00           NA              NA            0.00        0.00
 Global Lending Services                 Unsecured            NA         659.29          659.29          65.93        0.00
 Global Lending Services                 Secured       17,962.00     18,621.29        17,962.00     17,962.00    1,944.36
 Holiday Group LLC                       Unsecured         325.00           NA              NA            0.00        0.00
 Indiana Dept Of Revenue                 Unsecured           0.00        190.71          190.71           0.00        0.00
 Indiana Dept Of Revenue                 Priority          186.50          0.00            0.00           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured           0.00        299.96          299.96          30.00        0.00
 Legacy Loan LLC                         Unsecured      1,382.89       1,435.89        1,435.89        143.59         0.00
 Lending Hand, Inc.                      Unsecured         717.00           NA              NA            0.00        0.00
 National Account Services               Unsecured         595.00        595.95          595.95          59.60        0.00
 Premier Bankcard                        Unsecured         422.00        422.29          422.29          42.23        0.00
 Purchasing Power LLC                    Unsecured      3,000.00            NA              NA            0.00        0.00
 Quantum3 Group                          Unsecured         350.00        449.18          449.18          44.92        0.00
 Quantum3 Group                          Unsecured            NA       2,102.00        2,102.00        210.20         0.00
 Quantum3 Group                          Unsecured            NA         508.75          508.75          50.88        0.00
 SIR Finance Corporation                 Unsecured      2,601.00       2,526.00        2,526.00        252.60         0.00
 Stoneberry                              Unsecured           7.99           NA              NA            0.00        0.00
 Triad Financial                         Secured        2,800.00           0.00        2,800.00      2,800.00      159.96
 Webbank-Fingerhut                       Unsecured           1.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-12575        Doc 50      Filed 04/16/19     Entered 04/16/19 12:49:14             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $20,762.00         $20,762.00           $2,104.32
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $20,762.00         $20,762.00           $2,104.32

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,742.26          $1,455.17              $0.00


 Disbursements:

         Expenses of Administration                             $5,545.55
         Disbursements to Creditors                            $24,321.49

 TOTAL DISBURSEMENTS :                                                                     $29,867.04


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
